          Case 1:17-cr-00639-ER Document 10 Filed 03/30/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 30, 2020

By ECF

Honorable Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:        United States v. Kelvin Mally, 17 Cr. 639 (ER)

Dear Judge Ramos:

       The Government writes to respectfully request an adjournment of the VOSR status
conference currently scheduled for April 10, 2020 at 3:30 p.m. Defendant and Probation both
consent to this request. This is the first request for an adjournment.

        The Government believes that in light of the present COVID-19 and quarantine
environment it makes sense to adjourn the conference rather than proceed by videoconference. An
adjournment is also warranted because the outstanding VOSR specifications with which Mr. Mally
is charged are based on underlying state court cases that are still pending and will likely not be
resolved before May 2020. Accordingly, the Government respectfully requests that the April 10
status conference be rescheduled to on or after May 11, 2020. The parties are available for a
conference on May 11, 2020, at any time other than from 2:30-3:30 p.m.


                                                               Respectfully submitted,

                                                               GEOFFREY S. BERMAN
                                                               United States Attorney


                                                    By:        _____________________________
                                                               Sarah L. Kushner
                                                               Assistant United States Attorney
                                                               Southern District of New York
                                                               (212) 637-2676
                                                               Sarah.Kushner@usdoj.gov
cc: Defense counsel (by ECF)
    Sonales Gonzalez, U.S. Probation Officer (by email)
